El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Los hechos y circunstancias excepcionales del presente caso pueden resumirse así:
El día 22 de abril de 1938 el peticionario, joven de poco más de dieciséis años de edad, fué arrestado y recluido en el cuartel de la Policía Insular en Santurce, por un supuesto delito de violación. El arresto se efectuó como a las 10 p. m. Al día siguiente por la mañana el peticionario fué conducido a presencia de la Corte de Distrito de San Juan, presidida por el Hon. Marcelino Romany; y allí y entonces el Fiscal del Distrito presentó una acusación de violación en contra del acusado, quien fué llamado inmediatamente para el arraignment. Leída la acusación por el fiscal, la corte preguntó al acusado qué alegación hacía, a lo que éste respondió que se confesaba culpable del delito que se le imputaba y que soli-citaba se dictara sentencia en el mismo acto. La corte le sen-tenció inmediatamente a sufrir la pena.de veinte años de presidio con trabajos forzados. El peticionario fué recluido *418el mismo día, a virtud de dicha sentencia, en la Cárcel de Distrito de San Juan, desde la cual fue traído por su alcaide el día 20 de febrero de 1939 a presencia de esta Corte Su-prema, a virtud de mandamiento de hábeas corpus expedido el día 2 del mismo mes.
Oídas las alegaciones de los abogados del peticionario y las del fiscal de esta corte, quien hizo una extensa y razo-nada exposición de los motivos que le obligaban a allanarse a la petición de hábeas corpus formulada por el peticionario, el tribunal declaró en el acto con lugar el auto de hábeas corpus y decretó inmediatamente lá excarcelación del acu-sado, reservándose el derecho de emitir más tarde una opi-nión en la que se harían constar los motivos y fundamentos de su sentencia.
El delito de violación que define el artículo 255 del Código Penal puede ser castigado, a discreción del juez sentencia-dor, con pena que puede llegar a la máxima de reclusión perpetua. (Artículo 258 del mismo Código.) Es, pues, tanto por su naturaleza como por la pena que puede apare-jar, un delito de tanta gravedad como el asesinato en su más alto grado. El legislador, sin duda alguna, tuvo en cuenta esas circunstancias al aprobar en 9 de marzo de 1905 la “Ley referente al nombramiento de defensor en causas crimina-les,” (Comp. 6158-6160) cuyo artículo Io. lee así:
“Artículo 1. — Cuando se traiga al acusado ante el tribunal con el fin de instruirle proceso por un cargo que envuelva pena capital o reclusión perpetua, si resultare que no tiene abogado y que la po-breza del acusado no le permita emplear defensa, el tribunal desig-nará uno o más letrados en ejercicio para que defiendan gratuita-mente al reo, concediendo a dichos letrados un período de tiempo razonable para prepararse para el juicio. En todos los demás casos, quedará a' la discreción del tribunal, la designación de abogado. ’ ’ '
Es un hecho admitido por ambas partes, que eu ningún momento durante las pocas horas transcurridas desde el arresto hasta el acto del arraignment se le ofreció al acusado una oportunidad de consultar un abogado. Lo ocurrido desde *419el arraignment Rasta que el acusado fue sentenciado aparece de la sentencia, que dice así:
“Hoy día 23 de abril de 1938 y en Corte abierta comparece el acusado Ramón Hernández Laureano a oír la acusación en el pre-sente caso. Luego de leídale por el Fiscal dicha acta de acusación y preguntádole por la Corte qué alegación hacía manifestó que se confesaba culpable del delito que se le imputa solicitando que se dictara sentencia contra en este mismo acto (sie). Por tanto, vista la confesión del acusado en Sala de Justicia, la Corte falla declarando a dicho acusado culpable de un delito de Violación y a petición del propio convicto, pronuncia su sentencia, condenándolo a sufrir la pena de veinte años de presidio con trabajos forzados, abonándosele, de acuerdo con la ley, la prisión preventiva que haya sufrido dicho convicto, sin costas por ser insolvente.”
Es evidente, pues, que el peticionario no tuvo en ningún momento del proceso la asistencia de abogado; y que la corte sentenciadora, no obstante la gravedad del delito imputado al acusado, la juventud de éste reflejada claramente en su apa-riencia infantil y la festinación con que se conducía el pro-ceso que había de arrancar al joven acusado de su hogar para sumirlo en un presidio por un término de veinte años, no se cuidó tan siquiera de instruir al reo en cuanto a su derecho constitucional a ser representado por abogado, ni de inves-tigar la edad y antecedentes personales del acusado, ni las circunstancias bajo las cuales se cometiera el alegado delito, elementos todos imprescindiblemente necesarios para poder graduar la pena, actuar con plena conciencia de los hechos, y sentir después de impuesta la pena la satisfacción intima-de haber hecho justicia.
El derecho de todo acusado a estar representado por abo-gado es uno de los más preciados derechos constitucionales. Está consagrado y reconocido no solamente por las Enmien-das Quinta y Sexta de la Constitución Federal, si que tam-bién por la Ley Orgánica de Puerto Eico (art. 2, párr. 2°.), por el artículo 141 del Código de Enjuiciamiento Criminal, ed. 1935, y por la ley de 9 de marzo, supra.
*420Tanto el peticionario como el fiscal lian basado, respecti-vamente, la solicitud y el consentimiento para la expedición del auto, en la más reciente decisión del Tribunal Supremo Federal, dictada en 23 de mayo, 3938, en el caso de JoTv¡% A. Johnson, Petitioner, v. Fred C. Zerbst, Warden, (304 U. S. 458). Hemos estudiado detenidamente dicba decisión y la consideramos de tanta importancia que creemos es nuestro deber bacer un resumen de sus liecbos y de sus pronuncia-mientos, que pueda servir de guía a los encargados de admi-nistrar justicia rápida, imparcial y desapasionada.
Johnson, el peticionario en dicho caso, fué arrestado por el delito de poseer y usar moneda falsa y no habiendo podido prestar fianza fué recluido el día 21 de noviembre de 1934. El 23 de enero de 1935 el gran jurado formuló una acusación; el día 23 del mismo mes el acusado fué llevado ante la corte •e inmediatamente se le leyó la acusación, se le sometió a jui-cio y fué convicto y sentenciado a cuatro años y medio de presidio. Durante los procedimientos que precedieron a la .presentación de la acusación el acusado estuvo representado por un abogado, mas no así durante los procedimientos sub-siguientes. En el acto del arraignment hizo alegación de no ser culpable, manifestó que no tenía abogado, y contestando a preguntas de la corte dijo que estaba listo para juicio. Entonces fué juzgado, convicto y sentenciado, sin haber sido asistido por abogado. Declarada sin lugar su petición de apelación, por haber sido presentada después de haber expi-rado el término legal, presentó el peticionario solicitud de hábeas corpus ante la Corte de Distrito Federal, la que se negó a expedir el auto por entender que aun cuando el acu-sado había sido privado de su derecho constitucional a estar representado por abogado, ésa no era razón suficiente para justificar la anulación del juicio mediante el recurso de hábeas corpus, sino que más bien eran errores o irregularidades cometidos durante el juicio, que solamente podían ser corre-gidos mediante apelación. Apelado el caso para ante la Corte de Circuito de Apelaciones, ésta confirmó la sentencia. El *421Tribunal Supremo, ‘ ‘ considerando la importancia de las cues-tiones envueltas,” expidió auto de certiorari, entró de lleno a considerar el caso en sus méritos y revocó la sentencia, devolviendo el caso a la Corte sentenciadora' para que ésta procediese de acuerdo con la opinión del Tribunal Supremo.
Refiriéndose a la Enmienda Sexta, que garantiza a todo acusado el derecho a estar representado por abogado en su defensa, dice la opinión del Supremo:
“. . . Esta es una de las salvaguardias de la Enmienda Sexta que se considera necesaria para asegurar los derechos fundamentales hu-manos de vida y libertad ... La Enmienda Sexta está en pie como una admonición constante de que si las salvaguardias que ella provee se perdiesen, no podría seguirse haciendo justicia. Ella encarna un reconocimiento realístico de la obvia verdad de que el acusado por regla general no posee la habilidad profesional legal para protegerse a sí mismo cuando es llevado ante un tribunal que tiene facultad para privarle de la vida o de su libertad, ante el cual la acusación es presentada por abogados competentes y expertos. Aquello que para el abogado es sencillo, ordenado y necesario, para, el profano puede aparecer como intrincado, complejo y misterioso.”
En cuanto a la importancia que tiene para un acusado el consejo y la asistencia de un abogado, dice el Supremo:
“El ‘....derecho a ser oído sería, en muchos casos, de muy poca utilidad si no incluyese el derecho a ser oído por medio de abogado. Aun el profano inteligente y educado tiene poco y a veces ningún conocimiento de la ciencia del derecho. Si se le acusa de un delito, es generalmente incapaz para determinar por sí mismo si la acusa-ción es suficiente o defectuosa. Él no está familiarizado con las re-glas de evidencia. Si se le deja sin la ayuda de un abogado puede ser llevado a juicio sin una acusación suficiente, y convicto mediante evidencia incompetente o irrelevante o por cualquiera otra razón inadmisible. Él carece de habilidad y de conocimientos para la de-bida preparación de su defensa, aun cuando tuviere una defensa perfecta. Necesita la mano del abogado para guiarle en cada uno de los pasos en los procedimientos que se siguen en su contra.’ (Powell v. Alabama, 287 U. S. 45.) La Enmienda Sexta ha retirado a las Cortes Federales, en todos los procedimientos criminales, la facultad y la autoridad para privar a un acusado de su vida o de su libertad, a menos que él tenga o renuncie a la asistencia de *422abogado.” (Cf., Barron v. The Mayor, etc., 7 Pet. 243, 247; y Edwards v. Elliot, 21 Wall. 532, 557.)
Al discutir la forma y manera en que nn acusado pnede renunciar su derecho a estar representado por abogado, el tribunal se expresó así:
“. . . Una renuncia (waiver) es ordinariamente una dejación o abandono intencional de un conocido derecho o privilegio. La de-terminación sobre si ha habido una renuncia inteligente del derecho a tener abogado debe depender, en cada caso, de los hechos y circuns-tancias particulares que en el mismo concurren, incluyendo la histo-ria personal, la experiencia y la conducta del acusado.”
Y fijando en frases que sería difícil superar los deberes del juez sentenciador para con el reo que se presenta ante él sin abogado, siguió diciendo el más alto tribunal nacional:
“El derecho constitucional de un acusado a ser representado por abogado invoca, por sí solo, la protección de una corte, ante la cual el acusado, cuya vida o libertad peligran, se presenta sin abogado. Este deber protector impone al juez que preside el juicio la seria y pesada responsabilidad de determinar si el acusado ha hecho una renuncia inteligente y competente. Aun cuando un acusado puede renunciar su derecho a tener abogado, el hecho de si ha habido una renuncia formal debe ser determinado claramente por la corte sen-tenciadora, y lo correcto sería que esa determinación se hiciera cons-tar en el récord.”
Contestando la objeción de que el hábeas corpus no puede ser usado como un recurso para la revisión de errores e irre-gularidades cometidos durante el juicio, expresóse así la Corte Suprema:
”. . . Es cierto que el hábeas corpus no puede ser usado como un medio para la revisión de errores de derecho e irregularidades — • que no envuelvan la cuestión de jurisdicción- — cometidos durante la tramitación del juicio; y que tampoco puede ser usado como apela-ción. Estos principios, sin embargo, deben ser interpretados y apli-cados con el propósito de conservar — y no destruir — las garantías constitucionales de la vida y de la libertad humanas. El campo de investigación en procedimientos de hábeas corpus ha sido ensan-chado — no reducido — desde la adopción de la Enmienda Sexta. En *423tal procedimiento, sería claramente erróneo limitar la investigación a los procedimientos y sentencia de la corte sentenciadora, y la corte ante la cual se ba becbo la petición tiene facultad para inquirir acerca de la jurisdicción de la corte inferior, ya sea sobre la materia de la acusación o sobre la persona, aun cuando esa investigación en-vuelva un examen de becbos fuera de pero no inconsistentes con el récord.” (Citas.)
(i * *
"Toda vez que la Enmienda Sexta concede a un acusado de delito el derecho constitucional a ser asistido por abogado, el cumplimiento de este mandato constitucional es un requisito jurisdiccional previo y esencial para que una Corte Federal tenga facultad para privar a un acusado de su vida o de su libertad. Cuando ese derecho ba sido debidamente renunciado, la asistencia de abogado deja de ser un elemento necesario de la jurisdicción de la corte, para proceder hasta la convicción y sentencia. Sin embargo, si el acusado no está representado por abogado y no ba competente e inteligentemente re-nunciado su derecho constitucional, la Enmienda Sexta se opone como una barrera constitucional en contra de la validez de una convicción y sentencia que le prive de su vida o de su libertad. La jurisdic-ción de la corte al comenzar el juicio puede perderse ‘en el curso de los procedimientos’ por haber dejado de completar la corte — según lo requiere la Enmienda Sexta — proveyendo abogado para el acusado que está imposibilitado para obtenerlo, que no ba renunciado inteli-gentemente esta garantía constitucional y cuya vida o libertad están envueltas. Si este requisito de la Enmienda Sexta no es cumplido, la corte deja de tener jurisdicción para seguir el proceso. La sen-tencia de convicción dictada por una corte sin jurisdicción es nula, y el que hubiere sido encarcelado en virtud de ella puede obtener - su libertad mediante habeas corpus.”
La violación del derecho constitucional del peticionario en el presente caso es tan clara y tan patente como en el de Johnson v. Zerbst, supra. El presente caso reviste aun mayor gravedad por la inusitada e injustificada festinación habida en la tramitación del proceso. El juez sentenciador no tuvo en cuenta que es a él y a nadie más que a él a «quien la ley impone “la seria y pesada responsabilidad” de pro-teger al acusado huérfano de representación legal y de ceiv ciorarse de si él tiene plena conciencia de sus derechos cons-titucionales. No pudo haber en el caso de autos una deter-*424minación judicial en cuanto a si el acusado hizo una renun-cia inteligente y competente de su derecho a estar represen-tado, porque la corte sentenciadora no se cuidó de informarle de su derecho.
Aplicando al caso ante nos la doctrina sentada por el Tribunal Supremo Federal y teniendo en cuenta las disposicio-nes de la ley de 9 de marzo de 1905, supra, opinamos que la corte inferior cometió un grave y perjudicial error al no infor-mar al acusado de su derecho a estar representado y acon-sejado por abogado y asimismo erró al no designarle un abogado defensor, por tratarse de un delito que puede apa-rejar pena equivalente a reclusión perpetua. La comisión de tales errores privó §, la corte inferior de jurisdicción para dictar la sentencia recurrida, la cual debe ser revocada y anulada.

Debe declararse con lugar el auto de habeas corpus y decretarse la libertad del peticionario.